


Exhibit 10.22(f)

 

FIFTH LOAN MODIFICATION AGREEMENT

 

This Fifth Loan Modification Agreement (the “Loan Modification Agreement”) is
entered into as of May 6, 2005, by and among (i) SILICON VALLEY BANK, a
California chartered bank, with its principal place of business at 3003 Tasman
Drive, Santa Clara, California 95054 and with a loan production office located
at One Newton Executive Park, Suite 200, 2221 Washington Street, Newton,
Massachusetts 02462 (“Bank”) and (ii) ASPEN TECHNOLOGY, INC., a Delaware
corporation with offices at Ten Canal Park, Cambridge, Massachusetts 02141 and
ASPENTECH, INC., a Texas corporation with offices at Ten Canal Park, Cambridge,
Massachusetts 02141 (jointly and severally, individually and collectively,
“Borrower”).

 


1.                                      DESCRIPTION OF EXISTING INDEBTEDNESS AND
OBLIGATIONS.  AMONG OTHER INDEBTEDNESS AND OBLIGATIONS WHICH MAY BE OWING BY
BORROWER TO BANK, BORROWER IS INDEBTED TO BANK PURSUANT TO A LOAN ARRANGEMENT
DATED AS OF JANUARY 30, 2003, EVIDENCED BY, AMONG OTHER DOCUMENTS, A CERTAIN
LOAN AND SECURITY AGREEMENT DATED AS OF JANUARY 30, 2003 BETWEEN BORROWER AND
BANK, AS AMENDED BY A CERTAIN LETTER AGREEMENT DATED FEBRUARY 14, 2003, A
CERTAIN FIRST LOAN MODIFICATION AGREEMENT DATED JUNE 27, 2003, A CERTAIN SECOND
LOAN MODIFICATION AGREEMENT DATED SEPTEMBER 10, 2004, A CERTAIN THIRD LOAN
MODIFICATION AGREEMENT DATED JANUARY 28, 2005, AND AS FURTHER AMENDED BY A
CERTAIN FOURTH LOAN MODIFICATION AGREEMENT (THE “FOURTH AMENDMENT”) DATED
APRIL 1, 2005 (AS AMENDED, THE “LOAN AGREEMENT”).  CAPITALIZED TERMS USED BUT
NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE SAME MEANING AS IN THE LOAN
AGREEMENT.


 


2.                                     DESCRIPTION OF COLLATERAL.  REPAYMENT OF
THE OBLIGATIONS IS SECURED BY THE COLLATERAL AS DESCRIBED IN THE LOAN AGREEMENT
(TOGETHER WITH ANY OTHER COLLATERAL SECURITY GRANTED TO BANK, THE “SECURITY
DOCUMENTS”).


 

Hereinafter, the Security Documents, together with all other documents
evidencing or securing the Obligations including the Export-Import Bank Loan and
Security Agreement dated as of January 30, 2003, as amended, shall be referred
to as the “Existing Loan Documents”.

 


3.                                      DESCRIPTION OF CHANGE IN TERMS.


 

Modifications to Loan Agreement.

 


(I)            THE LOAN AGREEMENT SHALL BE AMENDED BY DELETING THE FOLLOWING
TEXT APPEARING IN SECTION 3 OF THE SCHEDULE THERETO:


 

“Collateral Handling Fee:  $2,000.00 ($1,000.00 when not borrowing and Borrower
has advised Silicon that it has elected to be on “non-borrowing reporting
status” pursuant to Section 6, below) per month, payable in arrears. 
Notwithstanding the foregoing, if Borrower maintains at least $4,000,000.00 on
deposit with Silicon during such period in a non-interest bearing account, no
Collateral Handling Fee shall be due hereunder.”

 

and inserting in lieu thereof the following:

 

--------------------------------------------------------------------------------


 

“Collateral Handling Fee:  $2,000.00 ($1,000.00 when not borrowing and Borrower
has advised Silicon that it has elected to be on “non-borrowing reporting
status” pursuant to Section 6, below) per month, payable in arrears.”

 


(II)           THE LOAN AGREEMENT SHALL BE AMENDED BY DELETING THE FOLLOWING
TEXT APPEARING IN SECTION 3 OF THE SCHEDULE THERETO:


 

“Unused Line Fee:  In the event, in any calendar month (or portion thereof at
the beginning and end of the term hereof), the average daily principal balance
of the Loans outstanding (including Letters of Credit, Cash Management Services
and the FX Reserve) during the month is less than the amount of the Maximum
Credit Limit, Borrower shall pay Silicon an unused line fee in an amount equal
to 0.25% per annum on the difference between the amount of the Maximum Credit
Limit and the average daily principal balance of the Loans outstanding
(including Letters of Credit, Cash Management Services and the FX Reserve)
during the month, which unused line fee shall be computed and paid monthly, in
arrears, on the first day of the following month.  Notwithstanding the
foregoing, if Borrower maintains at least $4,000,000.00 on deposit with Silicon
during such month in a non-interest bearing account, no Unused Line Fee shall be
due hereunder.”

 

and inserting in lieu thereof the following:

 

“Unused Line Fee:  In the event, in any calendar month (or portion thereof at
the beginning and end of the term hereof), the average daily principal balance
of the Loans outstanding (including Letters of Credit, Cash Management Services
and the FX Reserve) during the month is les than the amount of the Maximum
Credit Limit, Borrower shall pay Silicon and unused line fee in an amount equal
to 0.25% per annum on the difference between the amount of the Maximum Credit
Limit and the average daily principal balance of the Loans outstanding
(including Letters of Credit, Cash Management Services and the FX Reserve)
during the month, which unused line fee shall be computed and paid monthly, in
arrears, on the first day of the following month.”

 


(III)          THE LOAN AGREEMENT SHALL BE AMENDED BY DELETING SECTION 5(A) OF
THE SCHEDULE THERETO IN ITS ENTIRETY AND INSERTING IN LIEU THEREOF THE
FOLLOWING:


 

“a. Minimum Tangible Net Worth:

 

Borrower shall at all times maintain, to be tested monthly, as of the last day
of each month, a Tangible Net Worth of not less than the sum of (i) plus
(ii) below:

 


(I)


 

(A)                                 FROM APRIL 1, 2005 THROUGH AND INCLUDING
APRIL 30, 2005 - $35,000,000;

 

(B)                                 FROM MAY 1, 2005 THROUGH AND INCLUDING
MAY 31, 2005 - $25,000,000;

 

 

2

--------------------------------------------------------------------------------


 

(C)                                  FROM JUNE 1, 2005 THROUGH AND INCLUDING
JUNE 30, 2005 - $40,000,000;

 

(D)                                 FROM JULY 1, 2005 THROUGH AND INCLUDING
JULY 31, 2005 - $30,000,000;

 

(E)                                  FROM AUGUST 1, 2005 THROUGH AND INCLUDING
AUGUST 31, 2005 - $20,000,000;

 

(F)                                   FROM SEPTEMBER 1, 2005 THROUGH AND
INCLUDING SEPTEMBER 30, 2005 - $40,000,000;

 

(G)                                  FROM OCTOBER 1, 2005 THROUGH AND INCLUDING
OCTOBER 31, 2005 - $30,000,000;

 

(H)                                 FROM NOVEMBER 1, 2005 THROUGH AND INCLUDING
NOVEMBER 30, 2005 - $20,000,000;

 

(I)                                     FROM DECEMBER 1, 2005 THROUGH AND
INCLUDING DECEMBER 31, 2005 - $45,000,000;

 

(J)                                    FROM JANUARY 1, 2006 THROUGH AND
INCLUDING JANUARY 31, 2006 - $35,000,000;

 

(K)                                 FROM FEBRUARY 1, 2006 THROUGH AND INCLUDING
FEBRUARY 28, 2006 - $25,000,000;

 

(L)                                     FROM MARCH 1, 2006 THROUGH AND INCLUDING
MARCH 31, 2006 - $50,000,000;

 

(M)                             FROM APRIL 1, 2006 THROUGH AND INCLUDING
APRIL 30, 2006 - $40,000,000;

 

(N)                                 FROM MAY 1, 2006 THROUGH AND INCLUDING
MAY 31, 2006 - $30,000,000; AND

 

(O)                                 FROM JUNE 1, 2006 THROUGH AND INCLUDING
JUNE 30, 2006 - $55,000,000.

 


(II)           75% OF ALL CONSIDERATION RECEIVED AFTER MARCH 1, 2005 FROM
PROCEEDS FROM THE ISSUANCE OF ANY EQUITY SECURITIES OF THE BORROWER (OTHER THAN
(I) THE ISSUANCE OF STOCK OPTIONS, RESTRICTED STOCK OR OTHER STOCK-BASED AWARDS
UNDER THE BORROWER’S DIRECTOR OR EMPLOYEE STOCK INCENTIVE PLANS, OR (II) STOCK
PURCHASES UNDER THE BORROWER’S EMPLOYEE STOCK PURCHASE PLAN).”


 


(IV)                              THE LOAN AGREEMENT SHALL BE AMENDED BY
DELETING SECTION 5(C) OF THE SCHEDULE THERETO IN ITS ENTIRETY AND INSERTING IN
LIEU THEREOF THE FOLLOWING:

 

3

--------------------------------------------------------------------------------


 

“c. Adjusted Quick Ratio:

 

Borrower shall maintain, at all times, to be tested monthly, an Adjusted Quick
Ratio of at least:

 

(A)                                 FROM APRIL 1, 2005 THROUGH AND INCLUDING
APRIL 30, 2005 – 1.35 TO 1.0;

 

(B)                                 FROM MAY 1, 2005 THROUGH AND INCLUDING
MAY 31, 2005 – 1.20 TO 1.0;

 

(C)                                  FROM JUNE 1, 2005 THROUGH AND INCLUDING
JUNE 30, 2005 – 1.30 TO 1.0;

 

(D)                                 FROM JULY 1, 2005 THROUGH AND INCLUDING
JULY 31, 2005 – 1.15 TO 1.0;

 

(E)                                  FROM AUGUST 1, 2005 THROUGH AND INCLUDING
AUGUST 31, 2005 – 1.0 TO 1.0;

 

(F)                                   FROM SEPTEMBER 1, 2005 THROUGH AND
INCLUDING SEPTEMBER 30, 2005 – 1.25 TO 1.0;

 

(G)                                  FROM OCTOBER 1, 2005 THROUGH AND INCLUDING
OCTOBER 31, 2005 – 1.10 TO 1.0;

 

(H)                                 FROM NOVEMBER 1, 2005 THROUGH AND INCLUDING
NOVEMBER 30, 2005 – 0.95 TO 1.0;

 

(I)                                     FROM DECEMBER 1, 2005 THROUGH AND
INCLUDING DECEMBER 31, 2005 – 1.30 TO 1.0;

 

(J)                                    FROM JANUARY 1, 2006 THROUGH AND
INCLUDING JANUARY 31, 2006 – 1.15 TO 1.0;

 

(K)                                 FROM FEBRUARY 1, 2006 THROUGH AND INCLUDING
FEBRUARY 28, 2006 – 1.0 TO 1.0;

 

(L)                                     FROM MARCH 1, 2006 THROUGH AND INCLUDING
MARCH 31, 2006 – 1.35 TO 1.0;

 

(M)                             FROM APRIL 1, 2006 THROUGH AND INCLUDING
APRIL 30, 2006 – 1.20 TO 1.0;

 

(N)                                 FROM MAY 1, 2006 THROUGH AND INCLUDING
MAY 31, 2006 – 1.05 TO 1.0; AND

 

(O)                                 FROM JUNE 1, 2006 THROUGH AND INCLUDING
JUNE 30, 2006 – 1.40 TO 1.0.

 

4

--------------------------------------------------------------------------------



 


4.                                      REVOCATION OF CONSENT IN FOURTH
AMENDMENT; REVISED CONSENT TO PAYMENT OF SUBORDINATED DEBT.


 

(A)                                 PARAGRAPH NO 4 OF THE FOURTH AMENDMENT IS
HEREBY DELETED IN ITS ENTIRETY.

 

(B)                                 NOTWITHSTANDING THE TERMS OF THE EXISTING
LOAN DOCUMENTS TO THE CONTRARY, INCLUDING, WITHOUT LIMITATION, SECTION 5.5 OF
THE LOAN AGREEMENT, BORROWER MAY NOT REDEEM, RETIRE, PURCHASE OR OTHERWISE
ACQUIRE, DIRECTLY OR INDIRECTLY, ANY OF BORROWER’S STOCK, AND/OR ANY OF
BORROWER’S 5 ¼% CONVERTIBLE SUBORDINATED DEBENTURES OR OTHER SUBORDINATED DEBT
INSTRUMENTS; PROVIDED, HOWEVER, BANK HEREBY CONSENTS TO BORROWER’S PROPOSED
REPAYMENT ON OR BEFORE JUNE 15, 2005 OF BORROWER’S 5 ¼% CONVERTIBLE SUBORDINATED
DEBENTURES, PROVIDED THAT, AT THE TIME OF SUCH PAYMENT: (I) NO BORROWER IS THEN
IN DEFAULT OR WOULD BE IN DEFAULT AFTER GIVING EFFECT TO SUCH PAYMENT,
(II) BORROWER WILL BE IN PRO-FORMA COMPLIANCE WITH EACH OF THE FINANCIAL
COVENANTS SET FORTH IN SECTION 5 OF THE SCHEDULE TO THE LOAN AGREEMENT AFTER
GIVING EFFECT TO THE MAKING OF SUCH PAYMENT, (III) BORROWER WILL HAVE, AFTER
GIVING EFFECT TO SUCH PAYMENT, AT LEAST $40,000,000.00 IN CASH/EXCESS
AVAILABILITY, (IV) SUCH PAYMENT DOES NOT EXCEED $56,745,000 (PLUS ACCRUED
INTEREST), AND (V) BORROWER DELIVERS TO BANK A WRITTEN NOTICE AT LEAST TWO
(2) BUSINESS DAYS PRIOR TO MAKING SUCH PAYMENT, WHICH NOTICE CONTAINS THE
APPROPRIATE REPORTS AND CALCULATION EVIDENCING BORROWER’S PRO-FORMA COMPLIANCE
WITH EACH OF THE FINANCIAL COVENANTS SET FORTH IN SECTION 5 OF THE SCHEDULE TO
THE LOAN AGREEMENT AFTER GIVING EFFECT TO THE MAKING OF SUCH PAYMENT AS WELL AS
EVIDENCE THAT BORROWER WILL HAVE CASH/EXCESS AVAILABILITY OF AT LEAST
$40,000,000.00 AFTER GIVING EFFECT TO THE MAKING OF SUCH PAYMENT.  AS USED
HEREIN, “CASH/EXCESS AVAILABILITY” SHALL MEAN (I) BORROWER’S CASH DEPOSITS
MAINTAINED WITH BANK, PLUS (II) BORROWER’S EXCESS “AVAILABILITY” UNDER THE LOAN
AGREEMENT (NET OF LOANS, LETTERS OF CREDIT OR OTHER INDEBTEDNESS DUE AND OWING
BY BORROWER TO BANK), AS DETERMINED BY SILICON BASED UPON THE CREDIT LIMIT
RESTRICTIONS SET FORTH IN SECTION 1 OF THE SCHEDULE TO THE LOAN AGREEMENT).

 


5.                                      WAIVER.  BANK HEREBY WAIVES BORROWER’S
EXISTING DEFAULTS UNDER THE EXISTING LOAN DOCUMENTS BY VIRTUE OF BORROWER’S
FAILURE TO COMPLY WITH THE TANGIBLE NET WORTH COVENANT SET FORTH IN
SECTION 5(A) OF THE SCHEDULE TO THE LOAN AGREEMENT (IN EFFECT PRIOR TO THE DATE
OF THIS LOAN MODIFICATION AGREEMENT) AS OF THE MONTHS OF MARCH 2005 AND
APRIL 2005.  BANK’S WAIVER OF BORROWER’S COMPLIANCE WITH SAID COVENANT SHALL
APPLY ONLY TO THE FOREGOING SPECIFIC PERIODS AND SHALL APPLY ONLY TO THE
REQUIREMENTS IN EFFECT PRIOR TO THE DATE OF THIS LOAN MODIFICATION AGREEMENT
AND, ACCORDINGLY, SHALL NOT APPLY TO THE REVISED REQUIREMENT FOR APRIL 2005 SET
FORTH IN THIS LOAN MODIFICATION AGREEMENT.


 

5

--------------------------------------------------------------------------------



 


6.                                     FEES.  BORROWER SHALL PAY TO BANK A
MODIFICATION FEE OF $75,000.00 WHICH FEE SHALL BE DUE ON THE DATE HEREOF AND
SHALL BE DEEMED FULLY EARNED AS OF THE DATE HEREOF.  THE BORROWER SHALL ALSO
REIMBURSE BANK FOR ALL LEGAL FEES AND EXPENSES INCURRED IN CONNECTION WITH THIS
AMENDMENT TO THE EXISTING LOAN DOCUMENTS.


 


7.                                     RATIFICATION OF NEGATIVE PLEDGE. 
BORROWER HEREBY RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND SINGULAR, THE TERMS
AND CONDITIONS OF A CERTAIN NEGATIVE PLEDGE AGREEMENTS EACH DATED AS OF
JANUARY 30, 2003 BETWEEN BORROWER AND BANK, AND ACKNOWLEDGES, CONFIRMS AND
AGREES THAT SAID NEGATIVE PLEDGE AGREEMENT SHALL REMAIN IN FULL FORCE AND
EFFECT.


 


8.                                     RATIFICATION OF PERFECTION CERTIFICATES. 
BORROWER HEREBY RATIFIES, CONFIRMS AND REAFFIRMS, ALL AND SINGULAR, THE TERMS
AND DISCLOSURES CONTAINED IN CERTAIN PERFECTION CERTIFICATES EACH DATED AS OF
JANUARY 30, 2003, AS AMENDED AND AFFECTED BY SCHEDULE 1 TO THE FOURTH AMENDMENT
AND EXHIBIT A TO THE FOURTH AMENDMENT AND ACKNOWLEDGES, CONFIRMS AND AGREES THE
DISCLOSURES AND INFORMATION THEREIN HAS NOT CHANGED AS OF THE DATE HEREOF.


 


9.                                     CONSISTENT CHANGES.  THE EXISTING LOAN
DOCUMENTS ARE HEREBY AMENDED WHEREVER NECESSARY TO REFLECT THE CHANGES DESCRIBED
ABOVE.


 


10.                              RATIFICATION OF LOAN DOCUMENTS.  BORROWER
HEREBY RATIFIES, CONFIRMS, AND REAFFIRMS ALL TERMS AND CONDITIONS OF ALL
SECURITY OR OTHER COLLATERAL GRANTED TO THE BANK, AND CONFIRMS THAT THE
INDEBTEDNESS SECURED THEREBY INCLUDES, WITHOUT LIMITATION, THE OBLIGATIONS.


 


11.                              NO DEFENSES OF BORROWER.  BORROWER HEREBY
ACKNOWLEDGES AND AGREES THAT BORROWER HAS NO OFFSETS, DEFENSES, CLAIMS, OR
COUNTERCLAIMS AGAINST BANK WITH RESPECT TO THE OBLIGATIONS, OR OTHERWISE, AND
THAT IF BORROWER NOW HAS, OR EVER DID HAVE, ANY OFFSETS, DEFENSES, CLAIMS, OR
COUNTERCLAIMS AGAINST BANK, WHETHER KNOWN OR UNKNOWN, AT LAW OR IN EQUITY, ALL
OF THEM ARE HEREBY EXPRESSLY WAIVED AND BORROWER HEREBY RELEASES BANK FROM ANY
LIABILITY THEREUNDER.


 


12.                              CONTINUING VALIDITY.  BORROWER UNDERSTANDS AND
AGREES THAT IN MODIFYING THE EXISTING OBLIGATIONS, BANK IS RELYING UPON
BORROWER’S REPRESENTATIONS, WARRANTIES, AND AGREEMENTS, AS SET FORTH IN THE
EXISTING LOAN DOCUMENT.  EXCEPT AS EXPRESSLY MODIFIED PURSUANT TO THIS LOAN
MODIFICATION AGREEMENT, THE TERMS OF THE EXISTING LOAN DOCUMENTS REMAIN
UNCHANGED AND IN FULL FORCE AND EFFECT.  BANK’S AGREEMENT TO MODIFICATIONS TO
THE EXISTING OBLIGATIONS PURSUANT TO THIS LOAN MODIFICATION AGREEMENT IN NO WAY
SHALL OBLIGATE BANK TO MAKE ANY FUTURE MODIFICATIONS TO THE OBLIGATIONS. 
NOTHING IN THIS LOAN MODIFICATION AGREEMENT SHALL CONSTITUTE SATISFACTION OF THE
OBLIGATIONS.  IT IS THE INTENTION OF BANK AND BORROWER TO RETAIN AS LIABLE
PARTIES ALL MAKERS OF EXISTING LOAN DOCUMENTS, UNLESS THE PARTY IS EXPRESSLY
RELEASED BY BANK IN WRITING.


 


13.                              COUNTERSIGNATURE.  THIS LOAN MODIFICATION
AGREEMENT SHALL BECOME EFFECTIVE ONLY WHEN IT SHALL HAVE BEEN EXECUTED BY
BORROWER AND BANK.


 

[Remainder of page intentionally left blank.]

 

6

--------------------------------------------------------------------------------


 

This Loan Modification Agreement is executed as a sealed instrument under the
laws of the Commonwealth of Massachusetts as of the date first written above.

 

 

 

BORROWER:

 

 

 

 

 

ASPEN TECHNOLOGY, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

ASPENTECH, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

BANK:

 

 

 

 

 

SILICON VALLEY BANK

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

The undersigned, ASPENTECH SECURITIES CORP., a Massachusetts corporation,
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Unlimited Guaranty dated January 30, 2003 (the “Guaranty”) and a
certain Security Agreement dated as of January 30, 2003 (the “Security
Agreement”) and acknowledges, confirms and agrees that the Guaranty and Security
Agreement shall remain in full force and effect and shall in no way be limited
by the execution of this Loan Modification Agreement, or any other documents,
instruments and/or agreements executed and/or delivered in connection herewith.

 

ASPENTECH SECURITIES CORP.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

7

--------------------------------------------------------------------------------
